Exhibit 10.5
 

 
ACCORD AND SATISFACTION AGREEMENT




THIS ACCORD AND SATISFACTION AGREEMENT ("Agreement") is made and entered into in
multiple counterparts this 17th day of July, 2006, by and between Cobalis Corp.,
a Nevada corporation ("Obligor"), and Radul Radovich, as an individual, St.
Petka Trust, organized in Delaware, R and R Holdings, Inc., a Nevada
corporation, R R Development, a California corporation, and Silver Mountain
Promotions, Inc., a Nevada corporation (referred to herein as either "Obligee"
or “Obligees”), or collectively, the “Parties”.
 
A. Obligor and the Obligees have, to date, entered into a series of Promissory
Notes (“Promissory Notes”), which bear interest at 10% per annum and are payable
on demand. The specifics of each of the Promissory Notes are set forth herein.
Obligees and Obligor acknowledge and agree that the Promissory Notes shall be
converted to shares of Obligor’s restricted common stock at the rate of $1.30
per share, fractional shares to be rounded upward.


B. Obligee R and R Holdings, Inc., and Obligor herewith acknowledge and agree
that Obligor’s wholly-owned subsidiary BioGentec Inc. owes Obligee R and R
Holdings, Inc., the sum of $512,392 pursuant to that certain consulting contract
between BioGentech Inc. and R and R Holdings, Inc., dated January 1, 2001 (the
“Consulting Contract”), and that R and R Holdings, Inc., herewith agrees to
convert that amount owed into restricted shares of Obligor’s common stock at the
rate of $1.30, or 394,148 shares, any such fractional shares to be rounded
upward.


C.  Obligor herewith undertakes to amend its Articles of Incorporation to
authorize the issuance of up to 100,000,000 shares of Obligor’s $.001 par value
common stock, pursuant to the outcome of a duly noticed and held meeting of its
shareholders, conducted as soon as practicable and in compliance with all
applicable state laws and federal securities regulations.


D. Obligor and Obligees hereby acknowledge and agree that after the stated
performance hereunder has been rendered by Obligor, the Promissory Notes,
including any and all interest thereon, shall be absolutely and completely
extinguished.


E. Obligor wishes to tender, and Obligees wish to accept, the consideration more
particularly described herein, on the terms and subject to the conditions
specified in this Agreement and in full and complete satisfaction of the
Promissory Notes and all current obligations owing under the Consulting
Agreement.
 
1

--------------------------------------------------------------------------------


 
NOW, THEREFORE, IN CONSIDERATION OF THE RECITALS SPECIFIED ABOVE WHICH RECITALS
SHALL BE DEEMED TO BE A SUBSTANTIVE PART OF THIS AGREEMENT, AND THE MUTUAL
COVENANTS, PROMISES, UNDERTAKINGS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES
SPECIFIED IN THIS AGREEMENT, AND OTHER GOOD AND VALUABLE CONSIDERATION, THE
RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, WITH THE INTENT TO BE
OBLIGATED LEGALLY AND EQUITABLY, THE PARTIES DO HEREBY COVENANT, PROMISE, AGREE,
REPRESENT AND WARRANT AS FOLLOWS:
 
1. Consideration. As consideration for the complete and full discharge of the
Promissory Notes and all amounts owed under the Consulting Agreement and subject
in all instances to each of the terms, conditions, provisions and limitations
specified in this Agreement, Obligor will deliver or cause to be delivered on or
before that date which is 10 days following the filing of articles of amendment
to the Obligor’s Articles of Incorporation with the Secretary of State of
Nevada, effecting an increase in the Obligor’s authorized common stock to
100,000,000 shares, subject to the covenants, terms and conditions contained
herein, restricted shares of Obligor’s $.001 par value common stock at the rate
of $1.30 per share per dollar owed, including any and all interest owing to
Obligees (the “Consideration”).


The Parties agree that the Consideration shall be issued as follows;


Obligee
Principal
Amount
Accrued
Interest
through 6/30/06
Total Owed
as of
6/30/06
Conversion
Rate
Number of
shares
Radul Radovich,
an individual
 
$956,611
 
$127,509
$1,084,120
 
$1.30
833,938
 
St. Petka Trust
 
$1,585,500
 
$211,335
$1,796,835
 
$1.30
1,382,180
R and R Holdings
 
$471,507
 
$62,848
$534,355
 
$1.30
411,042
Silver Mountain
Promotions, Inc.
 
$922,103
 
$122,909
$ 1,045,012
 
$1.30
803,855
R R
Development
 
$170,000
 
$51,838
$ 221,838
 
$1.30
170,644
 
Total
 
$4,105,721
 
$576,440
 
$4,682,161
 
 
3,601,662

 
2

--------------------------------------------------------------------------------




Obligee
Consulting Fees Owed
Conversion Rate
Number of shares
Radul Radovich,
an individual
 
$512,392
 
$1.30
 
394,147



2. Release of Claims by Obligees.


2.1  Release of Obligor. Obligees, on behalf of themselves, their agents,
relatives, associates, representatives, employees, attorneys, joint venturers,
general and limited partners, predecessors, affiliates, heirs, successors and
assigns, and all persons acting by, through, under or in concert with any of
them, hereby irrevocably and forever releases, acquits and discharges the
Obligor and its agents, officers, directors, shareholders, employees, attorneys,
joint venturers, general and limited partners, successors, predecessors, parent
and subsidiary corporations, affiliates, attorneys, accountants,
representatives, contractors, and assigns and all persons acting by, through,
under or in concert with any of them, and the assets, properties, rights,
interests, choses-in-action, goodwill and other properties, tangible and
intangible, of Obligor, from any and all claims, charges, complaints, injuries,
liabilities, obligations, losses, debts, suits, demands, grievances, costs,
expenses (including, but not limited to, attorneys' fees, receiver fees,
accountant fees, and other professional and expert fees) rights, actions and
causes of action, of any nature or manner whatsoever, known and unknown,
suspected and unsuspected, contingent or fixed, liquidated or unliquidated,
past, present or future, including, but not limited to, rights arising out of
alleged violations of any contracts, express or implied, any covenant of good
faith and fair dealing, express or implied, any tort, or any federal, state or
other governmental statute, regulation, law or ordinance from the beginning of
time to the date of execution of this Agreement, which Obligees may have as to
Obligor, Obligor’s assets, properties, rights, interests, choses-in-action,
goodwill and other properties, tangible and intangible, and as to Obligor's
agents, officers, directors, shareholders, employees, joint venturers,
affiliates, general and limited partners, predecessors, parent and subsidiary
corporations, accountants, attorneys, contractors, representatives, successors
and assigns and all persons acting by, through, under or in concert with any of
them.


2.2 Exceptions. The only exceptions to the releases specified in this Agreement
are the obligations created and evidenced by the terms, conditions and
provisions of this Agreement, as specified expressly in this Agreement.
 
3

--------------------------------------------------------------------------------




2.3 Assumption of Risk. It is understood that there is a risk that, subsequent
to the execution and delivery of this Agreement, losses, damages or injuries
might be incurred which are unknown or unanticipated, for whatever reason, at
the time of the execution and delivery of this Agreement. It is none the less
specifically agreed that the releases specified in this Agreement are fully and
completely effective regardless of any present lack of knowledge on the part of
any party as to any claims, charges, complaints, liabilities, obligations,
debts, suits, demands, grievances, losses, damages, injuries, costs, expenses,
rights, actions or causes of action, or as to any possible fact or circumstance
relating in any manner to the matters for which the releases specified in this
Agreement are made. Obligees voluntarily, intentionally and expressly waive the
benefits and provisions of Section 1542 of the Civil Code of the State of
California, and any similar law of any state or territory of the United States
of America or other jurisdiction. Specifically, that Section 1542 specifies as
follows:


"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR."


3. Governmental Rules and Regulations. The provisions of this Agreement are
subject to any and all present and future orders, rules and regulations of any
duly constituted authority having jurisdiction over the transaction contemplated
by the provisions of this Agreement.


4. Notices. All notices, requests, claims, demands and other communications to
be given pursuant to the provisions hereof by any party to this Agreement to any
other party to this Agreement may be effected by personal delivery in writing or
by registered or certified mail, postage prepaid, return receipt requested, and
shall be deemed communicated as of one business day after mailing. Mailed
notices shall be addressed as set forth below; provided, however, each party to
this Agreement may change its address by written notice in accordance with the
provisions of this paragraph:
 

 
If to Obligees
Radul Radovich

46 Calle Fresno
San Clemente, CA 92672
 
St. Petka Trust
46 Calle Fresno
San Clemente, CA 92672
 
4

--------------------------------------------------------------------------------


 
RR Development
46 Calle Fresno
San Clemente, CA 92672
 
R and R Holdings, Inc.
46 Calle Fresno
San Clemente, CA 92672
 
 
Silver Mountain Promotions, Inc.
46 Calle Fresno
San Clemente, CA 92672
 

 
If to Obligor
Cobalis Corp.

2445 McCabe Way
Suite 150
Irvine, CA 92614
 
5. Entire Agreement. This Agreement supersedes any and all other agreements,
either oral or in writing, between the parties to this Agreement with respect to
the subject matter hereof and contains all the covenants and agreements between
said parties with respect thereto, and each party to this Agreement acknowledges
that no representations, inducements, promises, or agreements, oral or
otherwise, have been made by any party, or anyone acting on behalf of any party,
which are not embodied herein, and that any other agreement, statement, or
promise concerning the subject matter set forth in this Agreement shall be of no
force or effect except in a subsequent modification in writing signed by the
party to be charged.


6. Severability. In the event any part of this Agreement, for any reason, is
declared to be invalid, such decision shall not affect the validity of any
remaining portion of this Agreement, which remaining portion shall remain in
full force and effect as if this Agreement had been executed with the invalid
portion thereof eliminated, and it is hereby declared the intention of the
parties to this Agreement that they would have executed the remaining portion of
this Agreement without including any such part, parts, or portion which, for any
reason, may be hereafter declared invalid.


7. Captions and Interpretations. Captions of the paragraphs of this Agreement
are for convenience and reference only, and the words contained in those
captions shall in no way be held to explain, modify, amplify or aid in the
interpretation, construction or meaning of the terms, conditions and provisions
of this Agreement. The language and all parts to this Agreement, in all cases,
shall be construed in accordance with the fair meaning of that language and
those parts and as if that language and those parts were prepared by all parties
and not strictly for or against any party. Each party and counsel for such party
have reviewed this Agreement and participated in the negotiation and drafting of
this Agreement. The rule of construction, which requires a court to resolve any
ambiguities against the drafting party, shall not apply in interpreting the
provisions of this Agreement.
 
5

--------------------------------------------------------------------------------




8. Further Assurance. Each party to this Agreement hereby agrees to take any and
all action necessary or appropriate to execute and discharge its
responsibilities and obligations created pursuant to the provisions of this
Agreement and to further effectuate and carry out the intents and purposes of
this Agreement and the transactions contemplated hereby.


9. Number and Gender. Whenever the singular number is used in this Agreement,
and when required by the context, the same shall include the plural, and vice
versa; the masculine gender shall include the feminine and neuter genders, and
vice versa; and the word "person" shall include individual, company, sole
proprietorship, corporation, joint venture, association, joint stock company,
fraternal order, cooperative, league, club, society, organization, trust,
estate, governmental agency, political subdivision or authority, firm,
municipality, congregation, partnership, or other form of entity.


10. Execution in Counterparts. This Agreement may be executed in several
counterparts and, when so executed, it shall constitute one agreement binding
all parties to this Agreement, notwithstanding that all parties to this
Agreement are not signatory to the original and same counterpart. Facsimile
signatures shall be as valid as original signatures for purposes of executing
this Agreement.


11. Successors and Assigns. This Agreement and each of its provisions shall
obligate the heirs, executors, administrators, successors, and assigns of each
of the parties hereto. No provisions of this paragraph, however, shall be a
consent to the assignment or delegation by any party to this Agreement of its
respective rights and obligations created pursuant to the provisions of this
agreement.


6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties to this Accord and Satisfaction Agreement have
executed in duplicate this Agreement as of the date first above written.
 
St. Petka Trust, a Delaware Trust
R R Development, a California corporation
R and R Holdings, Inc, a Nevada corporation
Silver Mountain Promotions, Inc., a Nevada corporation
Radul Radovich, individually
 

                

/s/ Chaslav Radovich     Power of Attorney for R R  
 

--------------------------------------------------------------------------------

Radul Radovich on behalf of each and all Obligees

             
Cobalis Corp.,
a Nevada corporation, as Obligor
 
   
   
    By:  
/s/ Gerald Yakatan 
 

--------------------------------------------------------------------------------

Gerald Yakatan, Chief Executive Officer

       
   
   
    By:  
/s/ Thomas Stankovich 
 

--------------------------------------------------------------------------------

Thomas Stankovich, Chief Financial Officer

 
 
7

--------------------------------------------------------------------------------


 
GENERAL POWER OF ATTORNEY
 
I, RADUL RADOVICH, residing at 46 Calle Fresno, San Clemente, California 92672,
hereby appoint CHASLAV RADOVICH of 46 Calle Fresno, San Clemente, California
92672, as my Attorney-in-Fact ("Agent").
 
I hereby revoke any and all general powers of attorney that previously have been
signed by me. However, the preceding sentence shall not have the effect of
revoking any powers of attorney that are directly related to my health care that
previously have been signed by me.
 
My Agent shall have full power and authority to act on my behalf. This power and
authority shall authorize my Agent to manage and conduct all of my affairs and
to exercise all of my legal rights and powers, including all rights and powers
that I may acquire in the future. My Agent's powers shall include, but not be
limited to, the power to:
 
1.
Open, maintain or close bank accounts (including, but not limited to, checking
accounts, savings accounts, and certificates of deposit), brokerage accounts,
and other similar accounts with financial institutions.

 

 
a.
Conduct any business with any banking or financial institution with respect to
any of my accounts, including, but not limited to, making deposits and
withdrawals, obtaining bank statements, passbooks, drafts, money orders,
warrants, and certificates or vouchers payable to me by any person, firm,
corporation or political entity.

 

 
b.
Perform any act necessary to deposit, negotiate, sell or transfer any note,
security, or draft of the United States of America, including U.S. Treasury
Securities.

 

 
c.
Have access to any safe deposit box that I might own, including its contents.

 
2.
Sell, exchange, buy, invest, or reinvest any assets or property owned by me.
Such assets or property may include income producing or non-income producing
assets and property.

 
3.
Purchase and/or maintain insurance, including life insurance upon my life or the
life of any other appropriate person.

 
4.
Take any and all legal steps necessary to collect any amount or debt owed to me,
or to settle any claim, whether made against me or asserted on my behalf against
any other person or entity.

 
5.
Enter into binding contracts on my behalf.

 
8

--------------------------------------------------------------------------------


 
6.
Exercise all stock rights on my behalf as my proxy, including all rights with
respect to stocks, bonds, debentures, or other investments.

 
7.
Maintain and/or operate any business that I may own.

 
8.
Employ professional and business assistance as may be appropriate, including
attorneys, accountants, and real estate agents.

 
9.
Sell, convey, lease, mortgage, manage, insure, improve, repair, or perform any
other act with respect to any of my property (now owned or later acquired)
including, but not limited to, real estate and real estate rights (including the
right to remove tenants and to recover possession). This includes the right to
sell or encumber any homestead that I now own or may own in the future.

 
10.
Prepare, sign, and file documents with any governmental body or agency,
including, but not limited to, authorization to:

 

 
a.
Prepare, sign and file income and other tax returns with federal, state, local,
and other governmental bodies.

 

 
b.
Obtain information or documents from any government or its agencies, and
negotiate, compromise, or settle any matter with such government or agency
(including tax matters).

 

 
c.
Prepare applications, provide information, and perform any other act reasonably
requested by any government or its agencies in connection with governmental
benefits (including military and social security benefits).

 
11.
Make gifts from my assets to members of my family and to such other persons or
charitable organizations with whom I have an established pattern of giving.
However, my Agent may not make gifts of my property to the Agent.

 
12.
Transfer any of my assets to the trustee of any revocable trust created by me,
if such trust is in existence at the time of such transfer.

 
13.
Disclaim any interest which might otherwise be transferred or distributed to me
from any other person, estate, trust, or other entity, as may be appropriate.

 
This Power of Attorney shall be construed broadly as a General Power of
Attorney. The listing of specific powers is not intended to limit or restrict
the general powers granted in this Power of Attorney in any manner.
 
Any power or authority granted to my Agent under this document shall be limited
to the extent necessary to prevent this Power of Attorney from causing: (i) my
income to be taxable to my Agent, (ii) my assets to be subject to a general
power of appointment by my Agent, and (iii) my Agent to have any incidents of
ownership with respect to any life insurance policies that I may own on the life
of my Agent.
 
9

--------------------------------------------------------------------------------


 
My Agent shall not be liable for any loss that results from a judgment error
that was made in good faith. However, my Agent shall be liable for willful
misconduct or the failure to act in good faith while acting under the authority
of this Power of Attorney.
 
I authorize my Agent to indemnify and hold harmless any third party who accepts
and acts under this document.
 
My Agent shall be entitled to reasonable compensation for any services provided
as my Agent. My Agent shall be entitled to reimbursement of all reasonable
expenses incurred in connection with this Power of Attorney.
 
My Agent shall provide an accounting for all funds handled and all acts
performed as my Agent, if I so request or if such a request is made by any
authorized personal representative or fiduciary acting on my behalf.
 
This Power of Attorney shall become effective immediately and shall not be
affected by my disability or lack of mental competence, except as may be
provided otherwise by an applicable state statute. This is a Durable Power of
Attorney. This Power of Attorney shall continue effective until my death. This
Power of Attorney may be revoked by me at any time by providing written or
verbal notice to my Agent.
 
Dated June 19th, 2006 at Irvine, California.
 
 
/s/Radul Radovich              
RADUL RADOVICH
 
 
WITNESS' SIGNATURE:
 
/s/ Bojan Cosic                
BOJAN COSIC
WITNESS' SIGNATURE:
 
/s/ Thomas Stankovich            
THOMAS STANKOVICH



 
STATE OF CALIFORNIA  ) ss.
COUNTY OF ORANGE  )
 
10

--------------------------------------------------------------------------------


 
On this 19th day of June, 2006, before me, Don S. Park, Notary Public,
personally appeared Radul Radovich, proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity, and
that by his signature on the instrument the person and the entity upon behalf of
which the person acted, executed the instrument.


Witness my hand and official seal.


 
/s/ Don S. Park                    
Notary Public
 
[stamp]
Don S. Park
Commission # 1580958
Notary Public - California
Orange County
My Comm. Expires May 21, 2009
 